Citation Nr: 1143744	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-00 578	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a liver disability.

3.  Entitlement to service connection for residuals of a right knee injury.

4.  Entitlement to increases in the ratings for adjustment disorder, currently assigned "staged" ratings of 10 percent prior to April 29, 2008, and 30 percent from that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 2004 to May 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 (notice of decision dated in June 2007) rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for atrophic eczematous dermatitis, liver inflammation, and residuals of a right knee meniscal tear, and granted service connection for adjustment disorder, rated 0 percent, effective May 11, 2006.  Rating decisions in December 2007 and June 2008 increased the rating for adjustment disorder, respectively, first to 10 percent, effective May 11, 2006 then to 30 percent, effective April 29, 2008.  In July 2010 the Veteran failed to appear for a Travel Board hearing scheduled at his request.

The issue of service connection for residuals of right knee meniscal tear is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or at any time during the pendency of his claim has had, a chronic skin disorder.

2.  It is not shown that the Veteran has, or at any time during the pendency of his claim has had, a chronic liver disorder.

3.  Prior to April 29, 2008 the Veteran's adjustment disorder was not shown to have been manifested by more than mild symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress; from April 29, 2008 the adjustment disorder is not shown to have been manifested by symptoms (such as depressed mood, sleep impairment and mild memory loss) productive of more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to symptoms of the psychiatric disability is not shown.  


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  Service connection for a liver disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  Ratings for adjustment disorder in excess of 10 percent prior to April 29, 2008 and/or in excess of 30 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (Code) 9440 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18  Vet. App. 112 (2004).  

Regarding the service connection claims, the Veteran was advised of VA's duties to notify and assist in the development of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A September 2006 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App.  473 (2006),.  

Regarding the rating for adjustment disorder, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice has served its purpose, and its application is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2007 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and supplemental SOCs (SSOCs) in June 2008 and March 2010 readjudicated the matter after following further development.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent post service treatment records are associated with his claims file.  In April 2007 he was notified that attempts to obtain his medical evaluation board records were unsuccessful (he did not respond).  In June 2008 he failed to appear for a hearing at the RO scheduled at his  request.  In July 2008 he notified the RO that his failure to appear was due to his confusion about the location of the hearing; he asked to be rescheduled.  The hearing was rescheduled in December 2008, and he again did not appear.  He also failed to appear for a July 2010 Travel Board hearing scheduled at his request.  He was afforded VA examinations in November 2006 and February 2007.  In March 2010 he failed to report for a scheduled more contemporaneous VA mental disorders examination.  A governing regulation (38 C.F.R. § 3.655) provides that when, as here, a claimant fails to report for an examination scheduled in conjunction with an original claim, the disability shall be rated based on the evidence of record.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  .  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims folder, with an emphasis on the evidence relevant to the matters on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the particular claim.

Service Connection Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be medical (or competent lay) evidence of a current disability; medical, or in  certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Atrophic Eczematous Dermatitis

The Veteran's theory of entitlement to service connection for a skin disability is essentially that he had a facial rash in service (diagnosed as eczematous dermatitis) and  that such disability is now manifested by lesions that erupt, mainly below his lower lip when he is stressed.  

The Veteran's STRs show that in June 2005 he was seen for complaints of a facial rash; the assessment was atopic eczematous dermatitis; and medication [Elidel 1% cream] was prescribed.  A later June 2005 STR notes that the rash seemed well controlled with medication.  In an April 14, 2006 questionnaire eliciting his complaints in connection with examination for separation from service, the Veteran did not mention a skin disorder; however, on April 18, 2006, just days later, he was seen for a complaint of a persistent rash around the mouth that flared when he was under stress.  The assessment was "Impetigo: DDx [differential diagnosis] includes seborrheic dermatitis, perioral dermatitis, impetigo.  Will treat empirically for impetigo.  Consider a trial of antifungal[.]"  

Following service, on November 2006 VA general medical examination it was noted that during service the Veteran had a facial rash, diagnosed as atrophic eczematous dermatitis, which was treated with 1% hydrocortisone  cream.  The Veteran indicated that the treatment helped him partially, but that lesions, mainly below the lower lip, erupted when he was under stress.  He stated that he usually has dry skin with flakiness, but no bleeding, itching, or burning.  He was not using any medication at the time.  On examination of the skin, the examiner noted there were no lesions on the face.  The impression was "At present the patient has no lesions."  

The threshold matter that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., a facial skin rash/eczematous dermatitis.  Without proof of a present disability there is no "valid claim" of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board recognizes that the Veteran's lay testimony is probative evidence as to whether he has had symptoms such as a facial rash; such symptoms are clearly capable of lay observation.  .However, he is not competent to establish by his own opinion that a facial skin rash he may have observed in the past represents a specific diagnosis of a chronic skin disability; that is a medical question that requires medical expertise.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (competency in a specific situation is a factual determination to be made by the Board).  .

On close review of the record the Board found no probative evidence that the Veteran has, or at any time during the pendency of the instant claim (since his separation from service) has had, a diagnosis or manifestation of a chronic skin disability manifested by a facial skin rash.  Such disability was not found on November 2006 VA examination (when it was noted that the Veteran had not lesions), and while the Veteran reports he has flares of a facial rash when under stress, he has not identified any postservice treatment for such complaint (i.e., to establish that such disability was manifested during the pendency of his claim).  

In summary, it is not in dispute that the Veteran had complaints of a facial skin rash in service.  But because it is not shown that he has had such disability at any time since his separation from service (his reports of occasional rash are insufficient to establish an underlying chronic skin disability), he has not presented a valid claim of service connection for the disability, and the claim must be denied.  See Brammer, 3 Vet. App. at 225 (Vet. App. 1992).  [He is advised that evidence that he has a current, postservice, diagnosis of a chronic disability manifested by a facial skin rash may be a basis for reopening the claim.]  

Liver Disorder

The Veteran claims, in essence, that he has a liver disability/inflammation as a result of INH [isoniazid (isonicotinic acid hydrazide)] therapy he received following a positive PPD test in service; he states he had elevated findings on liver function studies conducted in the course of the INH treatment.  

The Veteran's  STRs show that in December 2004 he had a positive IPPD skin test reaction and was started on a nine-month INH therapy treatment plan .  In an April 2005 clinical report the assessment was tuberculin PPD nonspecific reaction without active tuberculosis.  Patient tolerating INH therapy well with no indications to discontinue.  In July 2005 the Veteran was seen at a clinic for refill of INH medication.  He reported that he was on his seventh month of therapy, and stated that he had been taking the medication as directed without interruption.  On examination the abdomen was soft and non-tender; it was noted that there was no liver enlargement on palpation/percussion.  In a questionnaire eliciting the Veteran's complaints in connection with separation from service there was no mention of liver complaints or diagnosis.  

On November 2006 VA general medical examination the Veteran denied any hepatitis, jaundice, abdominal pain, nausea, or vomiting.  On examination the abdomen was soft and nontender; no organomegaly was seen.  The impression was no physical signs of hepatomegaly or any clinical signs [of liver disease, i.e.].

Once again, the threshold matter that must be addressed is whether the Veteran has the disability for which service connection is sought, i.e., a chronic liver disorder.  The onset of liver disease is an insidious process; its diagnosis requires medical expertise.  While a layperson may be competent to observe symptoms (e.g., jaundice ) that support a later diagnosis of a chronic liver disease, in the instant case the Veteran has not reported the postservice presence of any such symptoms.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  

On close review of the record the Board found no probative evidence of a diagnosis, or manifestation, of a chronic liver disorder at any time since the Veteran's separation from service).  The November 2006 VA examination did not find such disorder, and the Veteran has not identified any instance postservice when such disability may have been found.  As the evidence does not show that the Veteran has (or at any time during the pendency of this claim has had) a chronic liver disorder, the Board must find that he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225 Vet. App. 1992).  Accordingly, service connection for such disability must be denied.  

Increased Rating for Adjustment Disorder

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Codes which contain the criteria for rating the disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's service connected psychiatric disability, adjustment disorder, is rated under the General Rating Formula for Mental Disorders.  A 10 percent rating is warranted when the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The Veteran has been assigned Global Assessment of Functioning (GAF) scores.  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and some mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Lesser scores reflect increasingly more severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

For the time period prior to April 29, 2008, the evidence pertaining to the severity of the Veteran's psychiatric disability consists essentially of his STRs, a report of a November 2006 VA examination and a February 2007 VA psychologist's opinion (based on a review of the record).  [Notably, as the veteran has declined to report for subsequently scheduled VA examination, the evaluation must be based on this evidence, regardless of the adequacy of the examination.  See 38 C.F.R. § 3.655.]

The Veteran's STRs show an assessment of depression during his period of active duty service.  On November 2006 VA examination it was noted that his depressed mood had improved over time.  He still felt depressed for a few hours a day, approximately three days a week.  He averaged four to five hours of sleep at night; he had problems falling asleep due to ruminating about not completing his enlistment, not having a career, and not having a family for his daughter.  The Veteran and his wife recently divorced due to being separated too long.  He felt optimistic about his future and could see his situation improving.  He denied recent feelings of worthlessness, and denied suicidal ideation or thoughts of death.  He reported that his energy level was good in the morning, but that he felt tired by afternoon, due to a lack of sleep.  He was gaining weight due to a lack of exercise secondary to shoulder and knee pain, and he felt depressed about the inability to exercise.  He felt nervous in his classes prior to tests; he worried about passing because he did not see failure as an option at his age.  He had not looked up old friends because he preferred to focus on education and spending time with his daughter.  He denied significant problems with irritability.  He reported that he thinks twice before losing his temper and he tries to avoid "drama."  It was noted that he was working part-time as an assistant manager at a retail clothing store, and also taking fifteen credit hours at a local college.  He denied problems performing his job.  He tended to keep to himself and did not affiliate with co-workers.  He estimated that he missed two days from work in three months due to feeling too depressed to interact with customers.  He denied problems getting along with co-workers.  He was able to perform basic activities of daily living with no significant difficulty.

On mental status examination the Veteran was pleasant, easily-engaged, and neatly groomed.  His mood was mildly anxious and his affect was slightly nervous.  There was no evidence of delusional thinking.  He denied hallucinations.  His attitude was straightforward and cooperative.  He denied suicidal or homicidal ideation.  He reported on-going aggressive thoughts towards friends of his ex-wife, who gossiped about him.  However he denied any intent or plan to act on those thoughts.  He was well oriented, his long-term memory was intact; his short-term memory was good.  His attention and concentration were fair.  He was able to reason abstractly.  His judgment appeared intact.  He did not report compulsive or ritualistic behavior.  His speech was clear, coherent and relevant with normal rate and tone.  He denied panic attacks.  

The examiner commented that the Veteran's thought processes appear rational and goal directed with no evidence of psychosis or significant impairment.  His difficulties with feelings of insecurity, decreased interest in socializing, and fatigue related to sleep deprivation appeared to be causing mild impairment in his everyday functioning.  The examiner opined that the Veteran did not meet DSM-IV criteria for diagnoses of a depressive disorder or anxiety disorder.  His symptoms appeared mild in frequency and severity, and were causing mild social and occupational impairment; but were not interfering with his goals or everyday routine.  The diagnoses under Axis I were adjustment disorder with mixed anxiety and depressed mood, secondary to ongoing stressors and transitions, with reported onset during military service, currently causing very mild social and occupational functioning but not interfering with the Veteran's pursuit of educational goals.  His GAF score was 70.  The examiner opined that for the most part, the Veteran appeared well adjusted and able to pursue his educational and occupational goals without significant impediment.  

In a February 2007 opinion based on  review of the record (requested because the Veteran's claims file was unavailable at the time of the November 2006 VA examination), a VA psychologist commented on the consistency between the statements the Veteran made during the November 2006 VA examination and the multiple treatment notes from his treatment during military service between August 2005 and April 2006.  He found no evidence that would change the November 2006 diagnosis, and stated that he was in agreement with the diagnosis and the assessment of the Veteran's functioning.  

For the period prior to April 29, 2008, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's service connected adjustment disorder.  A 10 percent rating contemplates mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  Certainly, the disability picture presented by the VA examination report, the treatment records, and the opinion based on a review of the record does not reflect that the disability is manifested by more than mild of transient symptoms (both based on his accounts and the demonstrated level of functioning, i.e., that he was able to both carry 15 semester hours of college work, and maintain part-time employment in a responsible position (as a retail clothing store assistant manager).  Furthermore, while he was divorced and indicated he was not associating with his previous friends, he did indicate that his avoidance of old friends was because he wished to spend more time with his daughter (a goal that does not reflect impaired social functioning).  

The Board also finds that the GAF score assigned during this period (70) does not separately warrant the assignment of a rating in excess of 10 percent.  Such score reflects mild symptoms (e.g. some mild loss of sleep/depression), which are encompassed by the 10 percent rating assigned.  

VA outpatient treatment records beginning April 29, 2008 records show the Veteran's service-connected adjustment disorder had somewhat worsened.  They show that he was seeking help for anxiety, difficulty socializing and low self-confidence.  He felt anxious during the day.  His mood was anxious and at times "down", lasting for a day.  However, he denied feelings of hopelessness or helplessness.  He was insecure about his ability to fulfill his dreams.  He did not have death wishes or suicidal ideation.  His anger had improved but he stays away from people.  It was noted that he did not meet the criteria for major depression.  The diagnosis was adjustment disorder with anxious mood.  The GAF score assigned was 68.  

The RO sought further development in this matter by arranging for the Veteran to be scheduled for a March 2010 VA psychiatric evaluation.  Since he did not report for such examination, his claim for increase must be rated based on the evidence of record.   See 38 C.F.R. § 3.655.  

When he was seen in April 2008, the Veteran reported that he was able to control his anger towards his father, had friends in Mexico, and had no temper problems there.  He isolated himself, but was not tearful, and enjoyed being with his daughter.  He worried, but does not catastrophize.  It was the clinicians overall impression that the Veteran was not an imminent danger to himself at that time.  They felt he was appropriate for transition to a less restrictive level of care.  It was noted that the Veteran was functioning adequately as a full-time student and raising his six-year old daughter.  The diagnosis was adjustment disorder with anxious mood, with a GAF score of 68.  

The evidence of record does not show that at any time from April 29, 2008, the Veteran's adjustment disorder has been manifested by symptoms consistent with the (Code 9440 and General Rating Formula for Mental Disorders) criteria for the next higher, 50 percent, rating.   There is no report of manifestations such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired short- or long-term memory; or impaired abstract thinking.  The Veteran was functioning well, as reflected by his class-load and his attentive relationship with his daughter.  Occupational and social impairment with reduced reliability and productivity is simply not shown or suggested.  Once again, the GAF score assigned (68) does not provide a separate basis for an increased rating, as it reflects no more than mild symptoms. 

The Board has also considered whether referral of this matter for extraschedular consideration is indicated.  The record does not show any manifestations or associated occupational or social impairment due to the service-connected adjustment disorder that are not encompassed by the schedular criteria.  There is no objective evidence (or even allegation) that the schedular criteria are inadequate.  Therefore, the Board finds referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board finds that the matter of entitlement to total disability rating for individual unemployability [TDIU] is not raised in the context of this claim.  While records dated in 2008 show the Veteran was then unemployed, those records also show he was not working because he attending school full-time 


ORDER

Service connection for a skin disorder is denied.

Service connection for a liver disorder is denied.

Ratings for adjustment disorder, in excess of 10 percent prior to April 29, 2008, and/or in excess of 30 percent from that date are denied.  


REMAND

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

The Veteran's STRs show that prior to service he underwent right knee surgery (for internal derangement and right anterior cruciate ligament deficiency).  On induction he was found to have a functionally normal right knee.  The STRs show that he was seen in service with right knee complaints.  The impression was continued pain of the right knee, status post possible meniscal repair.  On the April 2006 assessment prior to separation it was noted that the Veteran had right knee surgery prior to service, and which worsened with basic training and "tech" school.

On November 2006 VA joint examination the Veteran's pre-service history of right knee surgery was noted, as was his history of knee injury in service and the knee being symptomatic in service.  The examiner did not opine as to whether or not the pre-existing right knee disability increased in severity during service.  Such opinion is necessary for a proper adjudication of this claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his current right knee disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

a) Please identify all right knee pathology currently shown.  
b) Based on the factual evidence of record, please opine whether or not the Veteran's pre-existing right knee disability increased in severity during service.  The examiner should cite to the factual data that support the conclusion reached.  If the opinion is to the effect that the disability did not increase in severity during service, the examiner must reconcile that conclusion with the STRs showing a functionally normal knee on induction and that the knee became symptomatic during service.  specifically address whether the disability 

The examiner must explain the rationale for all opinions.

2.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


